                                                             January 10,2020

        By EC F                                                        USDC SDNY
        T he H onorable Lorna G .Schofield                             DOCUMENT
        U nited StatesD istrictCourt                                   ELECTRONICALLY FILED
        Southern D istrictofN ew York                                  DOC #:
        40 Foley Square                                                DATE FILED: 1/16/2020
        N ew York,N .Y. 10007

                R e:   U nited Statesv.N azeerVickers,18 C r.530 (LG S)
        D earJudge Schofield:
        W ith the G overnm ent’sconsent,Iwrite on behalfofM r.Vickersto requestthatthe
        sentencing hearing,currently scheduled in thism atterforT uesday,February 4,2020 at
        11a.m .be adjourned foratleastthirty days.
        A n adjournm entisnecessary asthe D efense isstillgathering pertinentrecordsand other
        m aterialsthatwe believe are integralto the sentencing subm ission we willsubm iton M r.
        Vickers’behalf,with the purpose ofproviding the Courta basisto crafta fairand just
        sentence forM r.Vickers.
        Ihave discussed thisrequestwith A ssistantU nited StatesA ttorney ElinorT arlow,Esq.,
        who consentsto an adjournm enton behalfofthe G overnm ent.


                                                             Respectfully subm itted,



                                                             ChristopherA .Flood
                                                             A ssistantFederalD efender
        cc:     A U SA ElinorT arlow

Application Granted. Defendant Nazeer Vickers' sentencing hearing is adjourned to April 9, 2020 at 11:00
a.m. Defendant’s pre-sentencing submission shall be filed by March 16, 2020. The Government’s pre-
sentencing submission, if any, shall be filed by March 19, 2020. The Clerk of Court is respectfully directed
to terminate the letter motion at docket number 49.

Dated: January 16, 2020
New York, New York
